                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________


PHSHAWN WATTS,

       Plaintiff,

v.                                                          No. 2:20-cv-02777-MSN-tmp

SHELBY COUNTY CRIMINAL JUSTICE
CENTER,

       Defendant.


                    ORDER MODIFYING THE DOCKET;
     ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE (ECF NO. 1);
                     AND GRANING LEAVE TO AMEND


       On October 26, 2020, Phshawn Watts, Tennessee Department of Correction prisoner

number 20106562, who is incarcerated at the Shelby County Criminal Justice Center (“the Jail”)

in Memphis, Tennessee, filed a pro se civil complaint pursuant to 42 U.S.C. § 1983 and a motion

for leave to proceed in forma pauperis. (ECF Nos. 1 & 2.) On November 4, 2020, the Court

granted him leave to proceed in forma pauperis. (ECF No. 5.)

       Watts alleges a failure to protect him from violence by another inmate. (ECF No. 1 at

PageID 2–3.) He unsuccessfully grieved this issue. (Id. at PageID 2.) He names the Jail as

Defendant. (Id. at PageID 1–2.) He seeks: (1) damages for pain, suffering, and emotional distress;

(2) termination of the involved correctional officer’s employment; and (3) filing of “charges …

against [that officer].” (Id. at PageID 3–4.) The Clerk shall modify the docket to add Officer

F/N/U Rodger as a Defendant.
        For the reasons explained below, Plaintiff’s complaint fails to state a claim for which relief

may be granted and is DISMISSED WITHOUT PREJUDICE. 28 U.S.C. § 1915(e)(2)(B)(ii)

and 28 U.S.C. § 1915A(b)(1)–(2).

I.      LEGAL STANDARD

        The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaint —

        (1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

        (2) seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may be

granted, the Court applies the standards of Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677–79 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57

(2007). Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court accepts a plaintiff’s

“well-pleaded” factual allegations as true and then determines whether the allegations “‘plausibly

suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of

truth,” and legal conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

Although a complaint need only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations

to make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

at 555 n. 3.

        “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.”



                                                   2
383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are

not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612–13 (6th Cir.

Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique pleading

requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in

his pleading’” (quoting Clark v. Nat'l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.

1975))).

       Plaintiff filed his complaint (ECF No. 1) pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress....

       To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a defendant

acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

II.    DISCUSSION

       A. Claim Against Shelby County Criminal Justice Center / Claim Against Rodger In
          His Official Capacity

       Watts names the Jail as a Defendant. (ECF No. 1 at PageID 1–2.) However, the Jail is not

a “person” subject to suit under § 1983. See Dowdy v. Shelby Cty. Sheriff’s Office, No. 2:18-cv-

02310-TLP-tmp, 2019 WL 3948110, at *2 (W.D. Tenn. Aug. 21, 2019).

       Even if the Court construes any allegations against the Jail as claims against Shelby

County, the allegations still fail this screening. Plaintiff has not sufficiently set forth a claim

against Shelby County. A local government such as a municipality or county “cannot be held

                                                  3
liable solely because it employs a tortfeasor— or, in other words, a municipality cannot be held

liable under § 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Servs., 436 U.S.

658, 691 (1978) (emphasis in original); see also Searcy v. City of Dayton, 38 F.3d 282, 286 (6th

Cir. 1994). A municipality may be held responsible for a constitutional deprivation only if there

is a direct causal link between a municipal policy or custom and the alleged deprivation. Monell,

436 U.S. at 691–92; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). A

plaintiff “must (1) identify the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred due to execution of that

policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police

Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to

distinguish acts of the municipality from acts of employees of the municipality, and thereby make

clear that municipal liability is limited to action for which the municipality is actually

responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (Brennan, J.,

concurring) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479–80 (1986) (emphasis in original)).

        Watts does not describe any Shelby County policy or custom, let alone one that is

unconstitutional or pursuant to which the Jail or the County acted. Plaintiff must identify

an official policy or custom that caused his injuries. See Weaver v. Henderson Cty., No. 16-1134-

JDT-egb, 2017 WL 90386, at *2 n. 1 (W.D. Tenn. Jan. 10, 2017). Watts’s complaint does not do

so.

        Related to this point are official capacity claims against Rodger. As an initial matter, Watts

does not specify whether he sues Rodger in his official or individual capacity. The Sixth Circuit

requires a plaintiff to “set forth clearly in their pleading that they are suing the state defendants in

their individual capacity for damages, not simply in their capacity as state officials.” Wells, 891



                                                   4
F.2d at 592. “Absent a specification of capacity, it is presumed that a state official is sued in

his official capacity.” Northcott v. Plunkett, 42 F. App’x 795, 796 (6th Cir. 2002) (citing Wells,

891 F.2d at 593). The official capacity claims in Watts’s complaint are treated as claims against

Rodger’s employer— Shelby County. See Jones v. Union Cty., Tennessee, 296 F.3d 417, 421 (6th

Cir. 2002) (citing Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). As explained supra,

Watts does not state a claim against the County.

       For all of these reasons, Watts does not state a claim against Shelby County or against

Rodger in his official capacity.

       B. Individual Capacity Claim Against Rodger For Failure To Protect

       Watts states that correctional officer Rodger: (1) handcuffed him; (2) transferred him from

his protective-custody cell to a general-population pod, without any basis for doing so; and (3) left

him handcuffed there for two hours, where he was assaulted by another inmate and sustained a

hand injury. (ECF No. 1 at PageID 2–3 (the “Incident”).) Plaintiff says that “a person on PC

[protective custody] shouldn’t be house[d] with someone in general population for no reason at

all.” (Id. at PageID 3.) Watts states that Rodger nevertheless did so “because I’m gay and he don’t

like what I am.” (Id.) A day after the Incident, Watts was moved to a single-occupancy cell. (Id.)

He does not identify the Incident’s date.

       The Court construes Watts’s allegations as a claim that Rodger failed to protect him by

placing him in a general-population cell unsupervised for two hours in handcuffs. (Id.) The Eighth

Amendment protects prisoners from “cruel and unusual punishment,” Farmer v. Brennan, 511

U.S. 825, 832 (1994), including the right to be free “from violence at the hands of other

prisoners.” Bishop v. Hackel, 636 F.3d 757, 766 (6th Cir. 2011) (quoting Farmer, 511 U.S. at

833); see also Wilson v. Yaklich, 148 F.3d 596, 600 (6th Cir. 1998) (explaining that the Eighth



                                                   5
Amendment imposes on prison officials “an affirmative duty to protect inmates from violence

perpetrated by other prisoners”). Accordingly, the Constitution requires prison officials to “take

reasonable measures to guarantee the safety of the inmates.”              Farmer, 511 U.S. at

832 (quoting Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)).

        A failure-to-protect claim has objective and subjective components.        To satisfy the

objective prong, a plaintiff must demonstrate that “he is incarcerated under conditions posing a

substantial risk of serious harm.” Bishop, 636 F.3d at 766 (quoting Farmer, 511 U.S. at 833). For

the subjective prong, a plaintiff must allege that a prison official “acted with ‘deliberate

indifference’ to inmate health or safety,” id. (quoting Farmer, 511 U.S. at 834), meaning the

official “kn[ew] of and disregard[ed]” the excessive risk of harm. Id. at 766–67 (quoting Farmer,

511 U.S. at 837); see also Richko v. Wayne Cty., 819 F.3d 907, 915 (6th Cir. 2016) (citing Rouster

v. Cty. of Saginaw, 749 F.3d 437, 446 (6th Cir. 2014)). In analyzing the subjective component,

courts must consider each defendant’s knowledge individually. See Bishop, 636 F.3d at

767 (citing Phillips v. Roane Cty., 534 F.3d 531, 542 (6th Cir. 2008) and Garretson v. City of

Madison Heights, 407 F.3d 789, 797 (6th Cir. 2005)).

       As to the objective prong, Watts does not offer facts alleging that he was “incarcerated

under conditions posing a substantial risk of serious harm” on the day of the Incident. See Bishop,

636 F.3d at 766. Certainly, being attacked without provocation in prison — such as Watts

describes — is not “part of the penalty that criminal offenders pay for their offenses against

society.” See Farmer, 511 U.S. at 834 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

However, the complaint states that Watts was spontaneously assaulted by a nefarious fellow

inmate. (See ECF No. 1 at PageID 2–3.) The complaint does not allege any preexisting substantial

risks of the Incident occurring. For example, Watts does not suggest that the offender-inmate was



                                                6
a past aggressor at Jail towards him or others. Moreover, there is nothing in the complaint from

which to plausibly infer that either Rodger or the offender-inmate knew of Plaintiff’s sexual

orientation or that they harbored animosity towards him because of it.

       As to the subjective prong, Watts does not offer facts showing that Rodger subjectively

knew of, and chose to be deliberately indifferent to, a significant risk of harm to him from an

assault such as occurred here. Although Rodger left the general-population pod after Watts’s

transfer and never returned to perform a security round, (see ECF No. 1 at PageID 2–3), nothing

in the record suggests that Rodger knew or should have known the aggressor-inmate would assault

Watts. It is not enough that an official “should have perceived” a significant risk, “but did

not.” Farmer, 511 U.S. at 838. An official’s state of mind must be “more blameworthy than

negligence” before liability will attach. Woods v. Lecureux, 110 F.3d 1215, 1222 (6th Cir.

1997) (quoting Farmer, 511 U.S. at 835).         For these reasons, Watts’s complaint does not

sufficiently allege Rodger’s deliberate indifference. Cf. Kendrick v. Pina, No. 1-08-cv-1055-RCC,

2009 WL 799146, at *1 (E.D. Cal. Mar. 24, 2009) (inmate sufficiently alleged failure to protect

claim where, before he was moved to a particular bunk: another inmate had attacked

a homosexual prisoner; they were both transferred; and the assailant was moved back to the same

dorm as plaintiff, despite defendants’ knowledge of plaintiff’s homosexual status and the

aggressor’s prior history of assaulting homosexual inmates). Accordingly, Watts fails to state a

claim to relief against Rodger for failure to protect.




                                                  7
       C. Fourteenth Amendment Equal Protection Claim

       Watts states that Rodger wrongfully transferred him to general-population because he

dislikes homosexuals. (ECF No. 1 at PageID 3.) The Court construes this contention as alleging

that Plaintiff was denied equal protection of the law.

       The Equal Protection Clause of the Fourteenth Amendment commands that no state shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1. It directs that all persons similarly situated should be treated alike. It prohibits

discrimination by government which burdens a fundamental right, targets a suspect class, or

intentionally treats one differently than others similarly situated without any rational basis for the

difference. See, e.g., City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985); EJS

Properties, LLC v. City of Toledo, 698 F.3d 845, 864 (6th Cir. 2012).              But “to establish

an equal protection violation, a plaintiff must establish more than differential treatment alone —a

discriminatory intent or purpose is required.” Maye v. Klee, 915 F.3d 1076, 1085 (6th Cir.

2019) (citing Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264–65 (1977)).

To prevail under an equal protection challenge, the claimant “must allege that a state actor

intentionally discriminated against the plaintiff because of membership in a protected

class.” Deleon v. Kalamazoo Cty. Rd. Comm'n, 739 F.3d 914, 918 (6th Cir. 2014). A plaintiff

must show that defendants intentionally treated him differently than similarly situated individuals,

targeted a suspect class, or burdened a fundamental right. Schellenberg v. Twp. of Bingham, 436

F. App’x 587, 591 (6th Cir. 2011). Such allegations must be supported by facts. Merely alleging

that an individual’s actions were based upon membership in a protected class and were “supported




                                                  8
by animosity towards [the] plaintiff” who belongs to a different class does not suffice. Nali v.

Ekman, 355 F. App’x 909, 912–13 (6th Cir. 2009).

       Applying these principles, Watts’s equal protection contention is insufficiently alleged.

He has not offered facts demonstrating that Rodger was motivated to treat him differently on the

basis of Plaintiff’s homosexuality. See Nali, 355 F. App’x at 913. Instead, Watts offers only his

own unsupported conclusion that Rodger harbored animosity and implemented harmful action

because of Plaintiff’s homosexuality. (ECF No. 1 at PageID 3.)

       Accordingly, Watts fails to state an equal protection challenge under the Fourteenth

Amendment.

       D. Claim Of Wrongful Housing Assignment

       Plaintiff states that his transfer in handcuffs from protective-custody to general-population

was improper. (ECF No. 1 at PageID 3.) His allegation fails to state a claim for relief, as the Court

does not have the authority to supervise the housing assignment of inmates.

       Prisoners do not have a constitutional right to be assigned to a particular

prison, security classification, or housing assignment. See Nunez v. FCI Elkton, 32 F. App’x 724,

725 (6th Cir. 2002) (“[A] prisoner has no inherent constitutional right to be confined in a particular

prison or to be held in a specific security classification.”); see also Sandin v. Conner, 515 U.S.

472, 484–87 (1995); Olim v. Wakinekona, 461 U.S. 238, 245–46 (1983); Williams v. Bezy, 97 F.

App’x 573, 574 (6th Cir. 2004). Plus, because “maintaining security, order, and discipline are

essential goals of a corrections system, prison officials are accorded wide latitude in the adoption

and application of prison policies and procedures.” Hayes v. Tennessee, 424 F. App’x 546, 550

(6th Cir. 2011). What is more, courts “have deferred to judgments of prison officials in upholding

these regulations against constitutional challenge.” Id. (quoting Shaw v. Murphy, 532 U.S. 223,



                                                  9
229 (2001)). In sum, Watts does not state a claim of constitutional deprivation based on his brief

relocation to the Jail’s general-population area.

III.    AMENDMENT UNDER THE PLRA

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the Prison Litigation Reform Act. LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam)

(“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice and an

opportunity to cure the deficiencies in the complaint must be afforded.”). Leave to amend is not

required where a deficiency cannot be cured. Gonzalez-Gonzalez v. United States, 257 F.3d 31,

37 (1st Cir. 2001) (“This does not mean, of course, that every sua sponte dismissal entered without

prior notice to the plaintiff automatically must be reversed. If it is crystal clear that . . . amending

the complaint would be futile, then a sua sponte dismissal may stand.”); see also Curley v. Perry,

246 F.3d 1278, 1284 (10th Cir. 2001). The Court finds that Plaintiff should be given the

opportunity to amend the complaint.

        Any amendment must be filed within twenty-one (21) days after the date of this Order.

Plaintiff is advised that an amended complaint will supersede the original complaint and must be

complete in itself without reference to the prior pleadings. The amended complaint must be signed,

and the text of the amended complaint must allege sufficient facts to support each claim without

reference to any extraneous document. Any exhibits must be identified by number in the text of

the amended complaint and must be attached to the complaint. All claims alleged in an amended

complaint must arise from the facts alleged in the original complaint. Each claim for relief must

be stated in a separate count and must identify each Defendant sued in that count. Plaintiff is

advised that all amended claims must be set forth in a single document.



                                                    10
       If Plaintiff fails to file an amended complaint within the time specified, the Court will

dismiss this case and enter judgment. The Court recommends that dismissal of this case be treated

as a strike pursuant to 28 U.S.C. § 1915(g). See Simons v. Washington, No. 20-1406, 2021 WL

1727619, at *1 (6th Cir. May 3, 2021).

IV. CONCLUSION

       For all of the reasons explained above: (1)   the   Court    DISMISSES       WITHOUT

PREJUDICE all claims in Plaintiff’s complaint (ECF No. 1) for failure to state a claim on which

relief can be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. § 1915A(b)(1)–(2);

and (2) leave to amend is GRANTED.

       IT IS SO ORDERED this 12th day of July, 2021.

                                            s/ Mark Norris
                                            MARK S. NORRIS
                                            UNITED STATES DISTRICT JUDGE




                                               11
